DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination under 37 CFR 1.1114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2021 has been entered. 


Response to Amendment
The Amendment filed on 10/25/2021 has been entered.
 Claims 1, 2 and 20 are amended. Claims 1-20 are pending in the application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi Takeshi (JP 4731928 IDS submitted 02/11/2020) hereinafter Takeshi in view of Porter et al. (U.S. Pub 2006/0129746) and further in view of Serbinis et al. (U.S. Pat 6,584,466) hereinafter Serbinis and further in view of Carro (U.S. Pub 2005/0289149).

Regarding claim 1, Takeshi teaches, an information processing system comprising: 
a second information processing apparatus including a second processor (Takeshi; server 100 storing a plurality of document data (server device equipped with processor); abstract), 
wherein the created representation information includes designation information indicating whether or not to allow another user other than the first user to designate a location of the storage area (Takeshi; Data storage means for storing link information including information for specifying the storage location: of tile data and the plurality of data, and information for specifying the storage location of the plurality of data, also, information, indicating that access between the data processing device and the data management device has established; paragraph 16, further, shortcut file includes information of user authority to access database; paragraph 54).

a first information processing apparatus including a first processor configured to receive a creation instruction of representation information representing a storage area used for transferring data, from a first user, and create the representation information in accordance with the received creation instruction.
However, Porter does teach,
a first information processing apparatus including a first processor configured to receive a creation instruction of representation information representing a storage area used for transferring data, from a first user, and create the representation information in accordance with the received creation instruction (Porter; user verify settings and saved GUI and as shown in figure 2, user specify the location associated to user computer (either internal or external storage locations as offsite storage locations via wireless network, internet storage location, flash memory e-mail location or other access or address of a storage device or location (as user save file and with specified location, storage device receive the file or data); paragraph 43).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Porter’s technique of display GUI of designating the file storing location to modify creating and accessing storage location with access authorization of Takeshi. The motivation for doing so would have been to efficiently enable user experience with operation with designating file locations and improve usability.

Takeshi and porter do not teach expressly,

the second processor is configured to receive the representation information which represents the storage area used for transferring data and include the designation information indicating whether or not to allow the other user other than the first user to designate the location of the storage area, and 
in a case where the designation information included in the representation information indicates that the other user other than the first user is allowed to designate the location of the storage area (, the second processor displays a screen for receiving designation of the location from the other user other than the first user and preserves the representation information incorporating information of the location, which is designated on the screen.  
However, Serbinis teaches,
the second processor is configured to receive the representation information which represents the storage area used for transferring data and include the designation information indicating whether or not to allow the other user other than the first user to designate the location of the storage area (Serbinis; The Originator then fills out appropriate forms indicating a desire to upload the previously created electronic document to the DMS system, and at step 82 defines a list of Authorized Users who may access the document; col. 9 line 19-22 , further, according to the authorization information submitted by a document originator, new document rights, document group rights and document instance rights are created for the document. A document store record references a document instance and a store and includes a unique key/name to the document's storage location; col 7 line 57-62), and 
in a case where the designation information included in the representation information indicates that the other user other than the first user is allowed to designate the location of the storage area (Serbinis; a workflow table may be associated with a document in DMS database that specifies multiple tasks to be performed in sequence by the Authorized Users; col. 10 line 23-26), the second processor displays a screen for receiving designation of the location from the other user other than the first user and preserves the representation information incorporating information of the location, which is designated on the screen (Serbinis; the Originator may associate or import a series of task descriptions stored in DMS database 25 with a document and a list of Authorized Users responsible for performing those tasks. After an Authorized User retrieves the document, performs the task assigned to him or her, and returns the document to store 30; col. 10 line 27-32).  
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Serbinis’s technique of originator designate authorized user to allow multiple tasks to modify creating and accessing storage location with access authorization, and display GUI of designating the file storing location of Takeshi and Porter. The motivation for doing so would have been to efficiently managing secure document management by verify each user access authorization to improve security of document management.

Takeshi, porter and Serbinis do not teach expressly,
wherein the second processor is configured to designate a new location in response to receipt of the representation information created by the first processor.
However, Carro teaches,
wherein the second processor is configured to designate a new location in response to receipt of the representation information created by the first processor (Carro; as shown in figure 1, sender Lewis send an email with attached file to recipient John and John saved attached file to a local storage where user can select the folder (designate a location where user want to store file) to save file (recipient received a file and recipient designate where user want to save or store file); paragraph 69).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Carro’s technique of recipient of the content can designate the location to store content to modify creating and accessing storage location with access authorization, and display GUI of designating the file storing location, and originator designate authorized user to allow multiple tasks of Takeshi and porter and Serbinis. The motivation for doing so would have been to efficiently manage important document or data to secure location to improve security of document management.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi Takeshi (JP 4731928 IDS submitted 02/11/2020) hereinafter Takeshi in view of Porter et al. (U.S. Pub 2006/0129746) and further in view of Carro (U.S. Pub 2005/0289149).

Regarding claim 2, Takeshi teaches, an information processing apparatus comprising:
wherein the created representation information includes designation information indicating whether or not to allow another user other than the first user to designate a location of the storage area (Takeshi; accessing database with information that includes access authority information and setting information indicating the name of database storing the document data and its location (server name, database, file path etc.) (authorized person to access database to interact with document data); paragraph 43).
Takeshi do not teach expressly,
a processor configured to receive a creation instruction of representation information representing a storage area used for transferring data, from a first user, and
create the representation information in accordance with the received creation instruction 
However, Porter teaches,
a processor configured to receive a creation instruction of representation information representing a storage area used for transferring data, from a first user (porter; as depicted in figure 3, user provide information in GUI to save files in selected location; paragraph 28), and
create the representation information in accordance with the received creation instruction (Porter; as depicted in figure 3, user provide information in GUI to 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Porter’s technique of display GUI of designating the file storing location to modify creating and accessing storage location with access authorization of Takeshi. The motivation for doing so would have been to efficiently enable user experience with operation with designating file locations and improve usability.

Takeshi and porter do not teach expressly,
a new location is designated by the other user other than the first user in response to receipt of the representation information created by the first user
However, Carro teaches,
a new location is designated by the other user other than the first user in response to receipt of the representation information created by the first user (Carro; as shown in figure 1, sender Lewis send an email with attached file to recipient John and John saved attached file to a local storage where user can select the folder (designate a location where user want to store file) to save file (recipient received a file and recipient designate where user want to save or store file); paragraph 69).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Carro’s technique of recipient of the content can designate the location to store content to modify creating and accessing storage location with access authorization, and display GUI of .


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi Takeshi (JP 4731928 IDS submitted 02/11/2020) hereinafter Takeshi in view of Porter et al. (U.S. Pub 2006/0129746) and further in view of Carro (U.S. Pub 2005/0289149) as applied to claim 2 above, and further in view of Coleran et al. (U.S. Pub 2009/0031239) hereinafter Coleran.

Regarding claim 3, Takeshi, Porter and Carro teaches all of the claim 2. Takeshi further teaches,
the representation information includes the designation information indicating that the other user other than the first user is allowed to partially designate the location of the storage area (Takeshi; accessing database with information that includes access authority information and setting information indicating the name of database storing the document data and its location (server name, database, file path etc.) (authorized person to access database to interact with document data); paragraph 43).
Takeshi, Porter and Carro do not teach expressly,
wherein the creation instruction includes information partially indicating the location of the storage area

wherein the creation instruction includes information partially indicating the location of the storage area (Coleran;  “The partial indication of physical storage location can be used to reduce visual clutter in the display” paragraph 59).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Coleran’s technique of indicating partial physical storage location to modify creating and accessing storage location with access authorization, and display GUI of designating the file storing location, and recipient of the content can designate the location to store content of Takeshi, Porter and Carro. The motivation for doing so would have been to improve visual display of partial text to reduce clutter to improve view of display screen.

Regarding claim 4, Takeshi, Porter, Carro and Coleran teaches all of the claim 3. Takeshi further teaches,
the designation information indicating that the other user other than the first user is allowed to designate the location of the storage area
Further Coleran teaches,
wherein the creation instruction includes information indicating a location in a middle of a path for specifying the location of the storage area (Coleran; “The visual indicator can indicate a full physical storage path including a drive name and a hierarchy of folders and sub-folders in which the asset is stored” (partial path would be drive name and middle path would be folder name and complete path would be sub-folder name where assets would be store); paragraph 58)
the representation information includes partial path information indicating a partial path from a start point of the path to the location in the middle of the path (Coleran; “The visual indicator can indicate a full physical storage path including a drive name and a hierarchy of folders and sub-folders in which the asset is stored” (partial path would be drive name and middle path would be folder name and complete path would be sub-folder name where assets would be store); paragraph 58).



Claims 5, 8, 11, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi Takeshi (JP 4731928 IDS submitted 02/11/2020) hereinafter Takeshi in view of Porter et al. (U.S. Pub 2006/0129746) and further in view of Carro (U.S. Pub 2005/0289149) as applied to claim 2 above, and further in view of Zhang et al. (U.S. Pub 2019/0303591) hereinafter Zhang.

Regarding claim 5, Takeshi, Porter and Carro teaches all of the claim 2. Takeshi, Porter and Serbinis do not teach expressly,
wherein the creation instruction includes condition information indicating a condition to be satisfied by a location designated as the location of the storage area by the other user, and the representation information further includes the condition information
However, Zhang does teach,
wherein the creation instruction includes condition information indicating a condition to be satisfied by a location designated as the location of the storage area by the other user, and the representation information further includes the condition information (Zhang; as depicted in figure 8B, interface display a file link includes the location of the file and a comment in comment box 812 (condition information); paragraph 144)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Zhang’s technique of interface with link of file and inputting comment in comment box to modify creating and accessing storage location with access authorization, and display GUI of designating the file storing location, and recipient of the content can designate the location to store content of Takeshi, Porter and Carro. The motivation for doing so would have been to efficiently save time to interact with file link for quickly access desire data. 

Regarding claim 8, Takeshi, Porter, Carro and Zhang teaches all of the claim 5. Zhang further teaches,
wherein the condition information refers to description information displayed in association with a screen for inputting the location of the storage area displayed in a terminal of the other user in a case where the other user registers the representation information in the terminal of the other user (Zhang; as depicted in figure 8B, interface display a file link includes the location of the file and a comment in comment box 812 (condition information); paragraph 144)

Regarding claim 11, Takeshi, Porter, Carro and Zhang teaches all of the claim 5. Zhang further teaches,
wherein the condition information refers to information used for determining whether or not the location of the storage area, which is input from the other user to a terminal of the other user satisfies the condition, in a case where the other user registers the representation information in the terminal of the other user (Zhang; as depicted in figure 8B, interface display a file link (element 802) includes the location of the file and a comment in comment box 812 (condition information); paragraph 144, further, the submitter login into the content management system with user account login information; paragraph 156)

Regarding claim 14, Takeshi, Porter and Carro teaches all of the claim 2. Takeshi and Porter do not teach expressly,
wherein the creation instruction includes an input of path information indicating a path for specifying the location from the first user, and 
the representation information includes the path information and the designation information indicating that the other user other than the first user is not allowed to designate the location of the storage area
However, Zhang teaches,
wherein the creation instruction includes an input of path information indicating a path for specifying the location from the first user (Zhang; as depicted in figure 8B, interface display a file link (element 802) includes the location of the file; paragraph 144), and 
the representation information includes the path information and the designation information indicating that the other user other than the first user is not allowed to designate the location of the storage area (Zhang; as depicted in figure 8B, interface display a file link (element 802) includes the location of the file; paragraph 144, further, the submitter login into the content management system with user account login information (registered user interact with file, e.g., request file or submit file); paragraph 156).

Regarding claim 19, Takeshi, Porter and Carro teaches all of the claim 2. Porter further teaches,
wherein the creation instruction includes information regarding an order of the storage area in the transfer, and the representation information includes the information regarding the order (Porter; as depicted in figure 3, user provide information in GUI to save files in selected location and as user clicks on save button 306, files transfer in designated location; paragraph 28)



Claims 6, 7, 9, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi Takeshi (JP 4731928 IDS submitted 02/11/2020) hereinafter Takeshi in view of Porter et al. (U.S. Pub 2006/0129746) and further in view of Carro et al. (U.S. Pub 2005/0289149) hereinafter Carro and further in view of Coleran  as applied to claims 3 and 4 above, and further in view of Zhang et al. (U.S. Pub 2019/0303591) hereinafter Zhang.


Regarding claim 6, Takeshi, Porter, Carro and Coleran teaches all of the claim 3. Takeshi, Porter, Carro and Coleran do not teach expressly,
wherein the creation instruction includes condition information indicating a condition to be satisfied by a location designated as the location of the storage area by the other user, and  - 46 -the representation information further includes the condition information
However, Zhang does teach,
wherein the creation instruction includes condition information indicating a condition to be satisfied by a location designated as the location of the storage area by the other user, and  - 46 -the representation information further includes the condition information (Zhang; as depicted in figure 8B, interface display a file link includes the location of the file and a comment in comment box 812 (condition information); paragraph 144)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Zhang’s technique of interface with link of file and inputting comment in comment box to modify creating and accessing storage location with access authorization, and display GUI of designating the file storing location, and recipient of the content can designate the location to store content and indicating partial physical storage location of Takeshi, Porter, Serbini and Coleran. The motivation for 

Regarding claim 7, Takeshi, Porter, Carro and Coleran teaches all of the claim 4. Takeshi, Porter, Carro and Coleran do not teach expressly,
wherein the creation instruction includes condition information indicating a condition to be satisfied by a location designated as the location of the storage area by the other user, and the representation information further includes the condition information
However, Zhang does teach,
wherein the creation instruction includes condition information indicating a condition to be satisfied by a location designated as the location of the storage area by the other user, and the representation information further includes the condition information (Zhang; as depicted in figure 8B, interface display a file link includes the location of the file and a comment in comment box 812 (condition information); paragraph 144)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Zhang’s technique of interface with link of file and inputting comment in comment box to modify creating and accessing storage location with access authorization, and display GUI of designating the file storing location, and recipient of the content can designate the location to store content and indicating partial physical storage location of Takeshi, Porter, Serbini and Coleran. The motivation for 

Regarding claim 9, Takeshi, Porter, Carro, Coleran and Zhang teaches all of the claim 6. Zhang further teaches,
wherein the condition information refers to description information displayed in association with a screen for - 47 -inputting the location of the storage area displayed in a terminal in a case where the other user registers the representation information in the terminal of the other user (Zhang; as depicted in figure 8B, interface display a file link includes the location of the file and a comment in comment box 812 (condition information); paragraph 144, further, the submitter login into the content management system with user account login information; paragraph 156)

Regarding claim 10, Takeshi, Porter, Carro, Coleran and Zhang teaches all of the claim 7. Zhang further teaches,
wherein the condition information refers to description information displayed in association with a screen for inputting the location of the storage area displayed in a terminal in a case where the other user registers the representation information in the terminal of the other user (Zhang; as depicted in figure 8B, interface display a file link includes the location of the file and a comment in comment box 812 (condition information); paragraph 144, further, the submitter 

Regarding claim 12, Takeshi, Porter, Carro, Coleran and Zhang teaches all of the claim 6. Zhang further teaches,
wherein the condition information refers to information used for determining whether or not the location of the storage - 48 -area, which is input from the other user to a terminal of the other user satisfies the condition, in a case where the other user registers the representation information in the terminal of the other user (Zhang; as depicted in figure 8B, interface display a file link (element 802) includes the location of the file and a comment in comment box 812 (condition information); paragraph 144, further, the submitter login into the content management system with user account login information; paragraph 156)

Regarding claim 13, Takeshi, Porter, Carro, Coleran and Zhang teaches all of the claim 7. Zhang further teaches,
wherein the condition information refers to information used for determining whether or not the location of the storage area, which is input from the other user to a terminal of the other user satisfies the condition, in a case where the other user registers the representation information in the terminal of the other user (Zhang; as depicted in figure 8B, interface display a file link (element 802) includes the location of the file and a comment in comment box 812 (condition 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi Takeshi (JP 4731928 IDS submitted 02/11/2020) hereinafter Takeshi in view of Porter et al. (U.S. Pub 2006/0129746) and further in view of Carro et al. (U.S. Pub 2005/0289149) hereinafter Carro as applied to claim 2 above, and further in view of Paterra et al. (U.S. Pat 10,496,327) hereinafter Paterra.

Regarding claim 15, Takeshi, Porter and Carro teaches all of the claim 2. Takeshi, Porter and Carro do not teach expressly,
wherein the creation instruction includes a designation of a location which does not exist as the location, and the representation information includes information regarding creation of the non-existing storage area by the other user other than the first user
However, Paterra teaches,
wherein the creation instruction includes a designation of a location which does not exist as the location, and the representation information includes information regarding creation of the non-existing storage area by the other user other than the first user (Paterra; data storage request cause of generation of status information or exceptions e.g., insufficient or incorrect information in the request (incorrect information such as storage location of file cause generation of status 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Paterra’s technique of managing incorrect request information to access file from storage to modify creating and accessing storage location with access authorization, and display GUI of designating the file storing location, and recipient of the content can designate the location to store content of Takeshi, Porter and Carro. The motivation for doing so would have been to efficiently and accurately processing data storage requests for incorrect request information. 



Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi Takeshi (JP 4731928 IDS submitted 02/11/2020) hereinafter Takeshi in view of Porter et al. (U.S. Pub 2006/0129746) and further in view of Carro et al. (U.S. Pub 2005/0289149) hereinafter Carro and further in view of Coleran et al. (U.S. Pub 2009/0031239) hereinafter Coleran as applied to claims 3 and 4 above, and further in view of Paterra et al. (U.S. Pat 10,496,327) hereinafter Paterra.

Regarding claim 16, Takeshi, Porter, Carro and Coleran teaches all of the claim 3. Takeshi, Porter, Carro and Coleran do not teach expressly,
wherein the creation instruction includes a designation of a location which does not exist as the location, and the representation information includes information 
However, Paterra teaches,
wherein the creation instruction includes a designation of a location which does not exist as the location, and the representation information includes information regarding creation of the non-existing storage area by the other user other than the first user (Paterra; data storage request cause of generation of status information or exceptions e.g., insufficient or incorrect information in the request (incorrect information such as storage location of file cause generation of status information indicate wrong or incorrect request information of storage path); col 8 line 56-66); 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Paterra’s technique of managing incorrect request information to access file from storage to modify creating and accessing storage location with access authorization, and display GUI of designating the file storing location, and recipient of the content can designate the location to store content and indicating partial physical storage location of Takeshi, Porter, Serbini and Coleran. The motivation for doing so would have been to efficiently and accurately processing data storage requests for incorrect request information. 



Regarding claim 17
wherein the creation instruction includes a designation of a location which does not exist as the location, and the representation information includes information regarding creation of the non-existing storage area by the other user other than the first user
However, Paterra teaches,
wherein the creation instruction includes a designation of a location which does not exist as the location, and the representation information includes information regarding creation of the non-existing storage area by the other user other than the first user (Paterra; data storage request cause of generation of status information or exceptions e.g., insufficient or incorrect information in the request (incorrect information such as storage location of file cause generation of status information indicate wrong or incorrect request information of storage path); col 8 line 56-66); 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Paterra’s technique of managing incorrect request information to access file from storage to modify creating and accessing storage location with access authorization, and display GUI of designating the file storing location, and recipient of the content can designate the location to store content and indicating partial physical storage location of Takeshi, Porter, Carro and Coleran. The motivation for doing so would have been to efficiently and accurately processing data storage requests for incorrect request information. 




Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi Takeshi (JP 4731928 IDS submitted 02/11/2020) hereinafter Takeshi in view of Porter et al. (U.S. Pub 2006/0129746) and further in view of Carro et al. (U.S. Pub 2005/0289149) hereinafter Carro and further in view of Zhang et al. (U.S. Pub 2019/0303591) hereinafter Zhang as applied to claim 5 above, and further in view of Paterra et al. (U.S. Pat 10,496,327) hereinafter Paterra.


Regarding claim 18, Takeshi, Porter, Carro and Zhang teaches all of the claim 5. Takeshi, Porter, Serbinis and Zhang do not teach expressly,
wherein the creation instruction includes a designation of a location which does not exist as the location, and the representation information includes information regarding creation of the non-existing storage area by the other user other than the first user
However, Paterra teaches,
wherein the creation instruction includes a designation of a location which does not exist as the location, and the representation information includes information regarding creation of the non-existing storage area by the other user other than the first user (Paterra; data storage request cause of generation of status information or exceptions e.g., insufficient or incorrect information in the request (incorrect information such as storage location of file cause generation of status information indicate wrong or incorrect request information of storage path); col 8 line 56-66); 
. 



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Serbinis et al. (U.S. Pat 6,584,466) hereinafter Serbinis in view of Porter et al. (U.S. Pub 2006/0129746) and further in view of Carro et al. (U.S. Pub 2005/0289149) hereinafter Carro.

Regarding claim 20, Serbinis teaches, a non-transitory computer readable medium storing a program causing a computer to perform:
receiving representation information, from a first user, which represents a storage area used for transferring data and includes designation information indicating whether or not to allow another user other than the first user to designate a location of the storage area (Serbinis; The Originator then fills out appropriate forms indicating a desire to upload the previously created electronic document to the DMS system, and at step 82 defines a list of Authorized Users who may 
in a case where the designation information in the representation information7Customer No.: 31561Application No.: 16/787,021 indicates that the other user other than the first user is allowed to designate the location of the storage area (Serbinis; a workflow table may be associated with a document in DMS database that specifies multiple tasks to be performed in sequence by the Authorized Users; col. 10 line 23-26) and preserving the representation information incorporating information of the location designated on the screen (Serbinis; the Originator may associate or import a series of task descriptions stored in DMS database 25 with a document and a list of Authorized Users responsible for performing those tasks. After an Authorized User retrieves the document, performs the task assigned to him or her, and returns the document to store 30; col. 10 line 27-32),
Serbinis does not teach expressly,
displaying a screen for receiving designation of the location and preserving the representation information incorporating information of the location from the other user other than the first user.
However, Porter does teach,
displaying a screen for receiving designation of the location and preserving the representation information incorporating information of the location from the other 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Porter’s technique of display GUI of designating the file storing location to modify originator designate authorized user to allow multiple tasks of Serbinis. The motivation for doing so would have been to efficiently enable user experience with operation with designating file locations and improve usability.

Takeshi, porter and Serbinis do not teach expressly,
wherein the second processor is configured to designate a new location in response to receipt of the representation information created by the first processor.
However, Carro teaches,
wherein the second processor is configured to designate a new location in response to receipt of the representation information created by the first processor (Carro; as shown in figure 1, sender Lewis send an email with attached file to recipient John and John saved attached file to a local storage where user can select the folder (designate a location where user want to store file) to save file (recipient received a file and recipient designate where user want to save or store file); paragraph 69).
.

Response to Arguments
Applicant remarks on page 12, that none of cited references, whether taken alone or in a combination, fail to disclose the feature "wherein the second processor is configured to designate a new location of the location in response to receipt of the representation information created by the first processor" as required in claim 1. Applicant’s argument have been considered, but are moot in view of new ground of rejection.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Coppinger et al. (US 2004/0158607 A1) teaches user define the location to store received attachment file which is different location than initial location ([0020], fig 2). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARMANAND PATEL/
Examiner, Art Unit 2143

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143